Citation Nr: 1627611	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO. 14-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a temporary total rating due to convalescence for a low back disability pursuant to 38 C.F.R. § 4.30

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a circulatory disability, to include as secondary to a low back disability, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2014 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

By way of background, the RO denied a temporary total rating and reopening of the claim of service connection for a circulatory disability in the January 2014 rating decision, and granted service connection for right lower extremity radiculopathy at 10 percent in the February 2014 rating decision. The Veteran separately and timely perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

As part of his June 2014 substantive appeal, the Veteran requested a Board hearing. However, in July 2014 correspondence the Veteran withdrew his request. As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

On March 5, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Lincoln, Nebraska, that the appellant died in February 2016.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


